            Case 1:18-cv-01828-EJD Document 13 Filed 05/01/19 Page 1 of 1




             ∬■的2■■iteb                 St,12ダ COurt of∫ 2ber,I CI屁 加メ
                                           No。 18‐ 1828T
                                         (Filcd:May l,2019)
*************************************
                                              *

WILLIAM P.JACKSON,                            *
                                              *

                          Plainti氏            *
                                              *
′            V.                               *
                                              *

THE UNITED STATES,                            *
                                              *

                           Defcndant.         *
                                              *
*************************************


                                              ORDER

       Plaintiff, proceeding pro se, has filed this civil action against the United States of
America. To proceed with a civil action in this court, a plaintiff must either pay $400.00 in
fees-a $350.00 hling fee plus a $50.00 administrative fee----or request authorization to proceed
without prepayment of fees by submitting a signed application to proceed informa pauperis
("IFP"). See28 U.S.C. $$ 1914, 1915.

       Here, Plaintiff submitted his complaint without the filing fees or a completed IFP
application. Therefore, because Plaintiff has not paid the required $400 filing fee and has not
submitted a completed IFP application, the Court hereby DISMISSES Plaintiff s complaint
pursuant to Rule 41 of the Rules of the Court of Federal Claims.

         ITIS S0 0RDERED。




                                                              Senior Judge
